Case 2:19-cv-10048-JAK-AS Document 39-1 Filed 08/13/20 Page 1 of 4 Page ID #:503


 1   MICHAEL C. MARTINEZ (SBN 275581)
 2   mmartinez@democracyforward.org
     KARIANNE M. JONES*
 3   kjones@democracyforward.org
 4   DEMOCRACY FORWARD FOUNDATION
     P.O. Box 34553
 5   Washington, DC 20043
 6   Telephone: (202) 448-9090
 7
     * Admitted pro hac vice
 8
 9   JI-IN LEE HOUCK (SBN 280088)
     jiin@stalwartlaw.com
10   STALWART LAW GROUP
11   1100 Glendon Ave., Suite 1840
     Los Angeles, California 90024
12
     Telephone: (310) 954-2000
13
14   Counsel for Plaintiff

15                         UNITED STATES DISTRICT COURT
16                        CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
17
18    STUDENT DEBT CRISIS,                       Case No. 2:19-cv-10048-JAK-AS
19
                               Plaintiff,        PLAINTIFF’S MEMORANDUM OF
20        v.                                     POINTS AND AUTHORITIES IN
21                                               SUPPORT OF MOTION FOR
      CONSUMER FINANCIAL                         LEAVE TO FILE SUPPLEMENTAL
22    PROTECTION BUREAU,                         INFORMATION
23    KATHLEEN KRANINGER, in her
      official capacity as Director of the Hearing Date: October 19, 2020
24
      Consumer Financial Protection        Time: 8:30 AM
25    Bureau,                              Location: 350 W 1st Street,
26                                         Los Angeles, CA 90012
                            Defendants.    Courtroom 10B
27
28                                               Trial Date: TBD
                                                 First Am. Compl. Filed: Mar. 2, 2020
     ______________________________________________________________________________
     Plaintiff’s Memorandum of Points and Authorities in Support of Motion for Leave to File
     Supplemental Information, Case No. 2:19-cv-10048-JAK-AS
                                                   1
Case 2:19-cv-10048-JAK-AS Document 39-1 Filed 08/13/20 Page 2 of 4 Page ID #:504




 1          Plaintiff Student Debt Crisis files this Memorandum of Points and
 2   Authorities in Support of Plaintiff’s Motion for Leave to File Supplemental
 3   Information:
 4          1.      On June 10, 2020, Student Debt Crisis filed its Response (ECF No.
 5   37) to Defendants’ Motion to Dismiss (ECF No. 33). The briefing on the Motion to
 6   Dismiss was completed on July 1, 2020. See Martinez Decl. ¶ 2.
 7          2.      A point at issue in the Motion to Dismiss is whether Defendant
 8   Consumer Financial Protection Bureau has resumed and is conducting supervisory
 9   examinations of “larger participants” in the student loan servicing market engaged
10   in servicing federally-held student loans and, if so, whether it is conducting these
11   examinations under an agreement with the Department of Education to conduct
12   “joint” examinations. See Defs.’ Mot to Dismiss at 2, 7, 22, 24 n.18; Pl.’s Resp. at
13   1, 13-14 & n.14.
14          3.      Defendants’ Motion to Dismiss cites to Director Kathleen Kraninger’s
15   March 10, 2020 Senate testimony to support the contention that the CFPB has
16   resumed supervisory examinations. (ECF No. 33-1, p. 8). Director Kraninger is
17   asked: “Has the CFPB at this point in time resumed supervisory examinations and
18   oversight of companies that service the $1.2 trillion of loans owned by the federal
19   government?” Id. (emphasis added). She responds: “Senator, yes. We have an
20   agreement with the Department of Education and are moving forward with a joint
21   exam, in fact, this month.” Id.
22          4.      On March 5, 2020, Education Secretary Betsy DeVos testified before
23   the Senate Appropriations Subcommittee on Labor, Health and Human Services,
24   Education, and Related Agencies. See Martinez Decl. ¶ 3.
25          5.      On or about July 23, 2020, after the briefing on the Motion to Dismiss
26   was completed, the Department of Education responded in writing to questions
27   from the Senate Appropriations Subcommittee. Id. ¶ 4.
28
     ______________________________________________________________________________
     Plaintiff’s Memorandum of Points and Authorities in Support of Motion for Leave to File
     Supplemental Information, Case No. 2:19-cv-10048-JAK-AS
                                                   2
Case 2:19-cv-10048-JAK-AS Document 39-1 Filed 08/13/20 Page 3 of 4 Page ID #:505




 1          6.     The set of answers includes the Department’s response relating to the
 2   joint examination, with the CFPB, of federal student loan servicers. The relevant
 3   portion reads:
 4                  Question. On Tuesday, March 10, the Director of the
 5          Consumer Financial Protection Bureau (CFPB), Kathleen Kraninger,
            testified to the Senate Committee on Banking, Housing and Urban
 6          Affairs that the CFPB and Department now have an agreement to
 7          conduct monitoring of student loan servicers and will be conducting a
            joint exam of a Federal student loan servicer later this month. Please
 8          provide a copy of this monitoring agreement, a copy of any associated
 9          memoranda or guidelines regarding this monitoring, a detailed
            description of any plans to use staff detailed from CFPB at the
10
            Department, and a detailed explanation of how the Department plans
11          to conduct oversight with CFPB for Federal student loan servicers.
12
                   Answer.        [Federal Student Aid] is committed to increasing
13          oversight and monitoring of Federal student loan servicers to ensure
14          borrowers receive superior service. On February 3, 2020, the
            Department and the Consumer Financial Protection Bureau (CFPB)
15
            signed a Memorandum of Understanding (MOU) to better serve
16          student loan borrowers. A copy of the MOU is provided below. The
17          MOU will allow the Department and the CFPB to share complaint
            information from borrowers and meet on a regular basis. The MOU
18          also provides for the sharing of complaint data analysis,
19          recommendations, and analytical tools.
                   As mentioned previously by CFPB Director Kraninger, FSA
20          and the CFPB recently conducted their first joint supervisory and
21          oversight examination of one of FSA’s loan servicers. CFPB
            supervisory exams are generally considered confidential supervisory
22
            information; therefore, the Department cannot discuss specific details
23          of the first joint exam. In general, FSA considered this first joint exam
24          to be a pilot; it therefore does not currently have any associated
            monitoring agreements or memoranda other than the MOU mentioned
25          above.
26
     See Martinez Decl. ¶¶ 4-5, Ex. A (Questions from Senator Patty Murray,
27
     Senate Appropriations Subcommittee on Labor, Health and Human Services,
28
     ______________________________________________________________________________
     Plaintiff’s Memorandum of Points and Authorities in Support of Motion for Leave to File
     Supplemental Information, Case No. 2:19-cv-10048-JAK-AS
                                                   3
Case 2:19-cv-10048-JAK-AS Document 39-1 Filed 08/13/20 Page 4 of 4 Page ID #:506




 1   and Education, to the Dep’t of Educ. available at
 2   https://www.help.senate.gov/download/wordmurrayqfrs5mar20hearingonfy2
 3   1edbudget).
 4          7.     This supplemental information is relevant to whether the CFPB has
 5   resumed and is conducting supervisory examinations of “larger participants” in the
 6   student loan servicing market engaged in servicing federally-held student loans in
 7   the manner described in the Motion to Dismiss (via an agreement with the
 8   Department of Education to conduct “joint” examinations).
 9          WHEREFORE, Plaintiff requests that its Motion for Leave to File
10   Supplemental Information be granted and that Exhibit A to the Declaration of
11   Michael C. Martinez be included in the record before the Court.
12
13   Dated: August 13, 2020                     Respectfully submitted,
                                                s/ Michael C. Martinez
14
15                                              MICHAEL C. MARTINEZ (SBN 275581)
                                                mmartinez@democracyforward.org
16                                              KARIANNE M. JONES*
17                                              kjones@democracyforward.org
                                                DEMOCRACY FORWARD
18
                                                FOUNDATION
19                                              P.O. Box 34553
20                                              Washington, D.C. 20043
                                                Telephone: (202) 448-9090
21
22                                              *Admitted pro hac vice
23
                                                JI-IN LEE HOUCK (SBN 280088)
24                                              jiin@stalwartlaw.com
25                                              STALWART LAW GROUP
                                                1100 Glendon Ave., Suite 1840
26                                              Los Angeles, California 90024
27                                              Telephone: (310) 954-2000
28                                              Counsel for Plaintiff
     ______________________________________________________________________________
     Plaintiff’s Memorandum of Points and Authorities in Support of Motion for Leave to File
     Supplemental Information, Case No. 2:19-cv-10048-JAK-AS
                                                   4
